Citation Nr: 0826711	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to February 1973.  In addition, he had periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Navy Reserves from August 1973 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2007, the 
Board remanded the claim for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's major depressive disorder is a result of or was 
aggravated by any established event from active service.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2003.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in which in connection with his claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
veteran's own unsupported contentions that he incurred major 
depressive disorder while on active duty.  The service 
treatment records are negative for any signs, symptoms, or 
diagnoses of depression.  Additionally, none of the competent 
medical evidence of record provides any indication that there 
could be a connection between his present depressive symptoms 
and his active service.  The Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

The term "active military service" includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a) (2007).

ACDUTRA includes full time duty in the Armed Forces performed 
by Reserves for training purposes, while INACDUTRA includes 
duty (other than full-time duty) prescribed for Reserves, as 
well as duty (other than full-time duty) performed by a 
member of the National Guard of any State. § 3.6(c), (d).  
Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2007).  

The Court has interpreted the provisions of 38 U.S.C.A. § 
101(24) as meaning that active duty for training will not be 
considered "active military, naval or air service" unless 
the claimant has previously established service connection 
for a disability incurred in such service.  Mercado-Martinez, 
11 Vet. App. 419 (1998); Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins, 1 Vet. App. 474 (1991).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, service treatment records from the veteran's 
active service are negative for any signs, symptoms, or 
treatment for depression.  A service examiner indicated on a 
December 1970 report of medical examination (RME) that the 
veteran was psychiatrically normal.  The veteran reported on 
a December 1970 report of medical history (RMH) that he did 
not have depression or excessive worry.  In February 1972, 
the veteran was seen for complaints of a nervous stomach.  He 
noted that he had much job-related stress and was essentially 
a newly-wed.  The examiner discussed the situation with the 
veteran.  The veteran indicated that he had a good 
understanding of what was occurring, and the examiner 
concluded that the veteran would probably resolve the 
situation by himself.  The veteran's February 1973 separation 
examination report shows that he had no psychiatric problems.

During the veteran's time in the reserves, RME's and Ram's 
dated in October 1976, September 1985, August 1986, 
October 1987, September 1988, August 1989, and August 1993 
all show that the veteran was psychiatrically normal, and 
expressed no complaints or concerns regarding depression or 
worry.

Private treatment records show that in March and May 1998, 
the veteran was depressed.  In June 1998, the veteran checked 
himself into a private hospital.  The treating examiner 
observed that the veteran was very close to his mother, and 
her recent death was a major event in his life.  It was also 
noted that the veteran's pain and financial trouble added to 
his depressive state.  A diagnosis of major depression, 
recurrent, severe was given.  On a visit to his private 
doctor shortly after leaving the hospital, the veteran 
reported experiencing two nervous breakdowns.  His doctor 
stated that the veteran had a lot of problems with 
depression.

The veteran entered the hospital for mental treatment again 
in September 1998.  The doctor observed that the veteran's 
depression appeared to be getting worse.  It was noted that 
the veteran claimed that he had been depressed since his 
mother became ill about a year previously.  The diagnosis was 
major depressive disorder, recurrent, severe.

Private and VA medical center treatment notes from May 1998 
through March 2003 reveal ongoing treatment for depression.

Based on the evidence of record, the Board finds that a major 
depressive disorder was not incurred in or aggravated by 
service.  In this matter, the Board finds the absence of any 
signs of depression in the service treatment records to be 
persuasive evidence that the veteran did not have diagnosable 
depression while in the service.  The Board particularly 
notes the veteran's frequent RMH's in which he said he did 
not experience depression or excessive worry.  Additionally, 
none of the competent medical evidence of record establishes 
a link between the veteran's currently diagnosed depression 
and his active service.  Without evidence of an in-service 
incurrence of an injury or disease and a competent medical 
connection between that incurrence and a present disorder, 
service connection cannot be granted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
depression could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced depression to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for depression cannot be established on a 
presumptive basis.

The only evidence portending that the veteran's depression is 
related in any way to his service in the military comes from 
him personally.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds entitlement 
to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for major depressive 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


